WESTERFIIDLD, J.
This is a suit for damages growing out of a collision between automobiles at a street intersection. There was judgment below for plaintiff as prayed for, in the sum of $110.71. Defendant has appealed.
The accident occurred in the intersection of St. Ann and Dauphine Streets. Plaintiff’s car, which was proceeding up St. Ann Street, in the direction of Canal Street, admittedly had the right of way under the Traffic Ordinance. The defendant contends that his car had entered the intersection first and was, therefore, entitled to proceed, notwithstanding plaintiff’Si right of way.
The principle of law relied upon by defendant is well settled. Smyth vs. Hill Stores, 8 La. App. 246, and authorities there cited.
The question presented is one of fact, that is, which car first entered the intersection?
The trial court resolved this question in favor of plaintiff, and our examination of the record fails to disclose any manifest error in its conclusion.
The amount of damages does not appear to be in dispute. The judgment appealed from is, therefore, affirmed.